DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

January 8, 2020

FROM:

Calder Lynch, Acting Deputy Administrator and Director
Center for Medicaid and CHIP Services

SUBJECT: Best Practices for Avoiding 340B Duplicate Discounts in Medicaid

The purpose of this Informational Bulletin is to outline a number of best practices that states are
encouraged to consider to avoid billing manufacturers for Medicaid rebates (also known as
receiving a “duplicate discount”) for covered outpatient drugs purchased under the 340B Drug
Pricing Program (340B Program). This guidance was also developed in response to two OIG
reports which encouraged CMS to inform states about ways they could identify claims for 340B
drugs to, in part, avoid duplicate discounts and enhance state compliance in this program. 1 2
State Medicaid agencies (states) are prohibited from billing manufacturers for Medicaid rebates
for drugs dispensed to Medicaid patients that have already been discounted under the 340B
Program. Stakeholders, including states, have indicated that avoiding duplicate discount billing
has become more complex due to the increase in the number of Medicaid managed care
beneficiaries as well as the number of prescriptions filled at 340B-entity contract pharmacies.
The Centers for Medicare & Medicaid Services (CMS) and the Health Resources & Services
Administration (HRSA) continue to discuss concerns and potential solutions raised by
stakeholders to avoid duplicate discount billing. This bulletin highlights several best practices
for states to presently consider to avoid billing manufacturers for rebates for covered outpatient
drugs purchased under the 340B Program.
Background
Section 340B(a)(5)(A) (the PHS Act) prohibits duplicate discounts; that is, manufacturers are not
required to both provide a 340B price and pay the state a rebate under the Medicaid drug rebate
program for the same drug. To help achieve this end, HRSA established the Medicaid Exclusion
File (MEF) for Medicaid fee-for-service (FFS) claims as the mechanism to assist 340B covered
entities, states and manufacturers in avoiding duplicate discounts. 3 The establishment of this
MEF by HRSA satisfied the requirement at section 1927(a)(5)(C) of the Social Security Act to
establish an alternative mechanism to ensure against duplicate discounts or rebates, if one was
not established as required under that provision.

1 https://oig.hhs.gov/oei/reports/oei-05-09-00321.pdf
2 https://oig.hhs.gov/oei/reports/oei-05-14-00430.asp
3 https://340bopais.hrsa.gov/medicaidexclusionfiles

CMCS Informational Bulletin – Page 2
Two recent CMS rules included requirements relating to streamlining the interaction between
Medicaid and the 340B Program with the goal of reducing duplicate discounts. On February 1,
2016, CMS published the Covered Outpatient Drugs final rule with comment period (CMS2345-FC) (Final Rule) in the Federal Register. This Final Rule discussed that states are not
responsible for submitting claims to manufacturers for rebates for drugs acquired under the 340B
program.
On May 6, 2016, CMS published the Medicaid and CHIP Managed Care final rule (CMS-2390F) (MC Final Rule), which included the state contracting requirements for Medicaid managed
care organizations (MCOs), prepaid inpatient health plans, and prepaid ambulatory health plans
(collectively referred to as Medicaid managed care plans) that provide covered outpatient drugs.
That MC Final Rule established a requirement that states include a provision in all managed care
plan contracts requiring that the managed care plans have procedures in place to exclude
utilization associated with 340B drugs when states do not require submission of managed care
drug claims data from covered entities directly, so that manufacturers will not be billed
erroneously for rebates on 340B purchased drugs dispensed to Medicaid beneficiaries. See 42
CFR §438.3(s)(3).
The following sections outline best practices that state Medicaid programs may consider if facing
challenges with avoiding billing for duplicate discounts.
Using the 340B Medicaid Exclusion File (MEF)
When covered entities enroll with HRSA to participate in the 340B Program, they must
determine whether they will use 340B drugs for their Medicaid FFS patients (“carve-in”) or
whether they will purchase drugs for these beneficiaries through other mechanisms (“carveout”). Covered entities are required to inform HRSA at the time they enroll in the 340B Program
if they will purchase and dispense 340B drugs for their “carve-in” beneficiaries by providing
their National Provider Identification (NPI) numbers and/or Medicaid billing number. 4
Section 340B(a)(5)(A)(ii) of the PHS Act requires the Secretary of the Department of Health and
Human Services (HHS) to establish a mechanism to ensure covered entities comply with the
prohibition against billing for duplicate discounts. HRSA and CMS collaborated to establish the
340B Program MEF, which serves as the official data source to determine whether covered
entities have opted to bill 340B drugs under Medicaid FFS. The MEF contains a listing of those
covered entities that have opted to use drugs purchased through the 340B Program for “carve-in”
beneficiaries, and have agreed to bill Medicaid accordingly, along with their corresponding NPI
numbers and/or Medicaid Provider Numbers.
By referring to the MEF, states can more easily exclude Medicaid FFS drug claims from these
covered entities when submitting Medicaid rebate requests to manufacturers. States are
encouraged to use the MEF to help prevent duplicate discounts in Medicaid FFS. However, it is
4

https://www.hrsa.gov/sites/default/files/opa/programrequirements/policyreleases/medicaidexclusionclarification020
713.pdf

CMCS Informational Bulletin – Page 3
important to note that the MEF does not apply to 340B covered entities’ arrangements with
Medicaid managed care plans at this time. HRSA issued Policy Release 2014-1 to clarify that
the use of the MEF should be limited to Medicaid FFS and associated compliance requirements. 5
CMS defers to HRSA for any questions related the MEF.
Developing Strategies with Contract Pharmacies
CMS is also aware that some states face challenges with avoiding duplicate discounts on 340B
drugs dispensed by 340B contract pharmacies. Contract pharmacies may be unable to
prospectively identify claims for 340B purchased drugs before billing states, because the
prescriptions are not generally identified as 340B at the point of sale by the 340B covered entity.
Collectively, states are responsible for retrospectively identifying claims, which is time
consuming, often requires employing the services of contractors, and can be rather complex
given the involvement of the number of contract pharmacies.
In 2010, HRSA issued recommended guidelines for covered entities that utilize contract
pharmacies to dispense 340B purchased drugs to Medicaid FFS beneficiaries. 6 The guidance
states that HRSA may not permit covered entities to dispense 340B drugs to Medicaid FFS
beneficiaries through a contract pharmacy unless the covered entity has an approved contract
pharmacy agreement to prevent duplicate discounts. The guidelines set forth that the 340B
covered entity, the contract pharmacy and state Medicaid agency have established a three-party
arrangement to prevent duplicate discounts. Such arrangements are to be reported to HRSA’s
Office of Pharmacy Affairs (OPA) by the covered entity. 7 A list of covered entities with
approval from HRSA to dispense 340B drugs at their contract pharmacies to Medicaid FFS
patients can be found at http://340bopais.hrsa.gov/reports.
Options for Medicaid Reimbursement for 340B Drugs Purchased by Covered Entities
To help assist with avoiding duplicate discounts, some state Medicaid programs have elected to
use the state plan amendment (SPA) process to develop parameters around the ability of covered
entities and/or contract pharmacies to dispense 340B drugs to Medicaid FFS beneficiaries. For
example, a state can ask a covered entity to confirm in writing that it is using 340B purchased
drugs for Medicaid patients. This can help states confirm the information that a covered entity is
reporting to the Medicaid Exclusion File for FFS claims. A state could also use the SPA process
to limit the ability of some or all of the covered entities and/or contract pharmacies in the state to
use 340B purchased drugs for Medicaid beneficiaries. If the covered entity or contract pharmacy
is not able to use 340B drugs for Medicaid beneficiaries, the pharmacy can remain a Medicaid
provider and drugs can be purchased outside of the 340B program and dispensed to Medicaid
patients. States should evaluate the individual needs of their program to determine if these
approaches will provide the best quality of care to patients and assist in avoiding billing
manufacturers for duplicate discounts.
5 https://www.hrsa.gov/sites/default/files/opa/programrequirements/policyreleases/clarification-medicaidexclusion.pdf
6 Notice Regarding 340B Drug Pricing Program—Contract Pharmacy Services; Final Notice. 75 Fed. Reg., 10278
(Mar. 5, 2010). https://www.gpo.gov/fdsys/pkg/FR-2010-03-05/pdf/2010-4755.pdf
7 Id

CMCS Informational Bulletin – Page 4
Using 340B Claims Identifier Options
Submission Clarification Code
The National Council for Prescription Drug Programs (NCPDP) has issued a claims modifier
option as part of the NCPDP Telecommunication Standard version D.0. 8 This option allows a
pharmacy to designate a 340B claim ineligible for a rebate prior to dispensing.
State Medicaid agencies choosing to use this NCPDP claims modifying mechanism can require
pharmacies to submit a value of “20” in the Submission Clarification Code field of the NCPDP
Telecommunication Standard and a value of “08” in the Basis of Cost Determination field to
identify 340B claims. The Submission Clarification Code is issued to describe the claim and the
Basis of Cost Determination describes the price. The Submission Clarification code has had
very limited use, however, and NCPDP has indicated that in the future it plans to sunset the
value in Telecommunication VF2 and greater versions. In the meantime, the Submission
Clarification Code can be submitted on the point of service real time claim or added
retrospectively to indicate that a drug within the pharmacy’s physical inventory was purchased
under the 340B Program.
“UD” Modifier or State-Specific Modifiers
The American National Standards Institute’s (ANSI) Accredited Standards Committee (ASC)
standard X12 837P “UD” modifier can be used to identify physician administered drugs
purchased through the 340B Program. For physician administered drugs purchased through the
340B Program, states can instruct 340B covered entities to enter the ANSI “UD” modifier on the
claim, and other appropriate claim forms (CMS 1500 837 or UB04 837), associated with the
applicable Healthcare Common Procedure Coding System (HCPCS) code and national drug code
(NDC) to properly identify 340B drugs.
Physician Administered Drugs Billing Modifiers for Dually Eligible Beneficiaries
Effective January 1, 2018, Medicare Part B has implemented two new 340B billing modifiers for
use under the Hospital Outpatient Prospective Payment System (OPPS). These modifiers are
required by the Medicare billing system to identify certain Part B drugs acquired under the 340B
Program. Medicare has assigned modifier “JG” to relate to specific Medicare drug
reimbursement, whereas Medicare is using the “TB” modifier for informational purposes.
More details on these modifiers can be found in online FAQs
here: https://www.cms.gov/Medicare/Medicare-Fee-for-ServicePayment/HospitalOutpatientPPS/Downloads/Billing-340B-Modifiers-under-Hospital-OPPS.pdf.
If the state receives a crossover drug claim containing either modifier for dual-eligible
beneficiaries, the state should recognize that the drug was purchased under the 340B Program
and not bill the manufacturer for a rebate. States that have dual-eligible beneficiaries enrolled in
Medicaid managed care plans should instruct the Medicaid managed care plans to be aware of
8 https://www.ncpdp.org/Resources/Standards-Transition.aspx

CMCS Informational Bulletin – Page 5
these two new modifiers when the plan is complying with the contract term that implements 42
C.F.R. § 438.3(s)(3). Even without such a direction from the state, Medicaid managed care plans
that must comply with a contract term implementing § 438.3(s)(3) should take these two new
modifiers into account as part of its procedures to exclude utilization data for covered outpatient
drugs that are subject to discounts under the 340B Program from the utilization reports that must
be submitted to the state.
State Medicaid agencies may also wish to instruct their providers to include the “TB” modifier,
along with the required NDC number, on all physician administered drug claims for drugs
purchased under the 340B program. This will fulfill the states’ requirement to provide a means
for covered entities to identify 340B purchased drugs in order to prevent erroneously billing
manufacturers for rebates and creating a duplicate discount.
Finally, states implementing this option should then exclude from Medicaid rebate billing all
claims identified with either of these 340B claims identifiers, or any other state-specific 340B
claim identifiers adopted for both (or either) FFS and managed care claims for covered outpatient
drugs. By excluding claims that have been identified as drugs that were purchased using 340B
discounts, states will avoid duplicate discounts on such claims.
Including 340B Duplicate Discount Provisions in Medicaid Managed Care Contracts
Additional steps must also be taken to safeguard against duplicate discounts on 340B claims
when Medicaid managed care plans are responsible for payment of the covered outpatient drug.
Consistent with the contract provision required by 42 CFR §438.3(s)(3), claims for 340B drugs
that are the responsibility of the Medicaid managed care plan must be identified and excluded
from the general managed care utilization data reported to the state for purposes of billing
manufacturers for Medicaid rebates. This is the case when states do not require submission of
managed care drug claims data from covered entities directly.
As specified in the MC Final Rule, states must include the requirements from 42 CFR
§438.3(s)(3) in their managed care plan contracts; that provision requires the managed care plan
to exclude utilization data for covered outpatient drugs that are subject to discounts under the
340B drug pricing program from the reports that managed care plans submit to the state when
states do not require submission of managed care drug claims data from 340B covered entities
directly. To help ensure that these requirements are met, states should also exclude these 340B
claims in their drug utilization data reported to CMS quarterly for purposes of the Medicaid drug
rebate program.
HRSA encourages 340B covered entities to work with the applicable state to develop strategies
to prevent duplicate discounts on drugs covered by Medicaid managed care plans. HRSA has
outlined best practices for covered entities in Policy Release 2014-1. 9

9 https://www.hrsa.gov/sites/default/files/opa/programrequirements/policyreleases/clarification-medicaidexclusion.pdf

CMCS Informational Bulletin – Page 6
Providing Claims Level Data to Manufacturers
Although there is not a requirement for states to do so, states may consider providing
manufacturers with claims level data, along with drug rebate invoices, to facilitate compliance
and to ensure there are no duplicate discounts. Generally, when states provide claims level data
to manufacturers, we would expect there to be a reduction in number of disputes due to more
accurate information being provided. As a reminder to states, the quarterly manufacturer
Medicaid drug rebate invoices are summarized at the NDC11 level and sent to manufacturers
without the underlying claims level data. However, manufactures likely need claims level data
for true invoice validation purposes.
340B duplicate discounts can often best be identified from a review of claims level data by the
manufacturers. Some states have chosen to provide their claims level data via a secured web
portal managed by the state’s invoicing vendor and/or an independent third-party data company.
If claims level data is provided, this may reduce the state’s administrative burden and expense of
researching manufacturer dispute issues.
Using Specific Medicaid BIN/PCN on Medicaid Managed Care Plan Identification Cards
340B covered entities bill states for 340B prescriptions dispensed to Medicaid FFS beneficiaries
through electronic claims, and use two codes to identify the beneficiary’s health insurance and
benefits - NCPDP Processing Bank Identification Number (BIN) and Processor Control Number
(PCN). However, for 340B drugs dispensed to Medicaid managed care patients, many managed
care plans have multiple lines of business that include Medicaid, commercial insurance,
Medicare Advantage, and Marketplace coverage. In the absence of BIN and PCN identifiers
unique to Medicaid managed care plans, it is difficult for the covered entities to determine
whether the patient is a Medicaid managed care beneficiary or covered under another one of the
managed care plan’s other (non-Medicaid) lines of business, since a Group Number alone is not
sufficient for Medicaid identification.
A best practice identified by states and stakeholders is for each Medicaid managed care plan and
its pharmacy benefit managers (PBM(s)) to use a BIN/PCN combination that is unique to its
Medicaid business (i.e., for claims for drugs dispensed to Medicaid beneficiaries), and thus
distinguishable from the BIN/PCN combinations used for its other lines of business. In their
contracts with Medicaid managed care plans, several states now require their plans to use
specific BIN/PCN numbers to readily identify a Medicaid beneficiary. This provides an
additional tool in the prevention of duplicate discounts. Specifically, covered entities that have
opted to “carve-out” will know at the point of service whether to provide beneficiaries with
medications purchased through the 340B Program.
The BIN/PCN unique identifier may also be valuable for the prevention of duplicate discounts
where contract pharmacy arrangements exist. However, contract pharmacies must also be sure
that the beneficiary presenting these Medicaid-specific cards at pharmacies that carve-in to 340B
(i.e., contract pharmacies that have opted to use drugs purchased through the 340B Program for
Medicaid beneficiaries) meets other applicable 340B patient eligibility tests, such as ascertaining
that the Medicaid beneficiary received care at a 340B covered entity. HRSA’s patient definition

CMCS Informational Bulletin – Page 7
guidelines can be found at
https://www.hrsa.gov/sites/default/files/opa/programrequirements/federalregisternotices/patienta
ndentityeligibility102496.pdf. Thus, the fact that a beneficiary has a Medicaid-specific
BIN/PCN does not automatically mean they should receive a 340B drug.
Summary
CMS understands that preventing billing for duplicate discounts in the 340B Program can
present challenges to state Medicaid programs, but there are potential best practices that can be
employed requiring commitment from all stakeholders involved. In working to share and
implement these best practices for avoiding duplicate discounts, CMS remains committed to
providing access to all Medicaid beneficiaries and recognizes the important role that the 340B
Program plays towards that goal.
If you have any questions regarding CMS guidance on 340B Best Practices, please email your
questions to RxDRUGPolicy@cms.hhs.gov.

